Opinion issued June 18, 2013




                                       In The
                               Court of Appeals
                                      For The
                           First District of Texas

                               NO. 01-13-00392-CR
                                    ____________

                       ALEX ADRIANO REGIS, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 180th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1367096


                           MEMORANDUM OPINION

      Appellant Alex Adriano Regis pleaded guilty to the felony offense of failure

to comply with sex offender registration requirements.       The trial court found

appellant guilty, and in accordance with the terms of appellant’s plea agreement

with the State, sentenced appellant to confinement for two years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant has filed a pro se

notice of appeal. We dismiss the appeal.

      In a plea-bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial

court’s permission to appeal. TEX. R. APP. P. 25.2(a)(2). An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea-bargain case and that the

appellant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record

supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must dismiss

this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A

court of appeals, while having jurisdiction to ascertain whether an appellant who

plea-bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited

appeal without further action, regardless of the basis for the appeal.”).




                                           2
      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Bland.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3